DETAILED ACTION

Claims 1 – 20, which are currently pending, are fully considered below.
No claims are canceled.
No claims are added.
Claims 1, 8, and 15 are amended.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on May 15, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered and are not persuasive.
Applicant argues that Prahald does not teach division as required by the claim (remarks, pages 11 - 15).
Examiner disagrees. In paragraph [0189], Prahald explicitly discloses that an object may be divided into two or more sub – objects. 
Applicant argues that Prahald does not teach that the first part of data is larger than the second part of data (remarks, page 14).
Examiner disagrees. In paragraph [0066], Prahald discloses a storage policy, which allows the user to establish their preferences (that a first part of data is larger than the second part of data).
Applicant argues that “from even a cursory review, it is readily apparent that Jung does not overcome the deficiencies of Prahlad in view of Segalovitz,” referencing the rejection of claims 3 and 10 (remarks, page 16).
Examiner notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 5 - 9, and 11 - 20 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Anand Prahlad et al. (U.S. Patent Publication 20100332401) in view of Yair Segalovitz et al. (U.S. Patent Publication 20170083762).

With respect to claims 1, 8, and 15, Prahlad teaches:
Receiving a writing request for a data object, the data object including a data field and meta data (see paragraph [0129], where the file system may receive a request to write data objects, see paragraph [0189], a data object may be divided into two (sub) data objects after a data request);
dividing a data object, including a data field and meta data, into a first part of data and a second part of data, in response to receiving a writing request for a data object, such that, the first part of data includes the data field of the data object, the second part of data includes meta data of the data object (see paragraph [0189], a data object may be divided into two (sub) data objects after a data request, also see paragraph [0096], where metadata (index data) may also be stored with field data (full data)), 
the first part of data is larger than the second part of data, and the second part of data including the meta data including data with a high access frequency (see paragraph [0066], where the second data, which is index data or metadata, or data characteristics may be data associated with frequency or use/access),
writing the first part of data into a first data file stored in a first external storage device (see paragraph [0096], where data may be stored separately in an external storage, also see Fig. 1, where #165 corresponds to secondary storage devices, connected to clients #130);
writing the first location information and the second part of data into a second data file stored in a second external storage device (see paragraph [0096], where location information and file metadata is stored separately in an external storage, also see Fig. 1, where #165 corresponds to secondary storage devices, connected to clients #130),
wherein the first location information includes location information of the first part of data within the first external storage device (see paragraph [0075], for storage locations for object information);
wherein the meta data of the data object includes information describing a data property of the data object (see paragraph [0059], where metadata is data describing the data object).
Prahlad does not explicitly disclose the first part of data including a data field of the data object, the second part of data including a meta data of the data object as claimed.
However, Segalovitz teaches:
the first part of data including a data field of the data object, the second part of data including a meta data of the data object (see paragraph [0041], where the data of a data object, or file, can be divided into the raw data and the metadata).
It would be obvious to one of ordinary skill in the art to modify the teaching of Prahlad with the teaching of Segalovitz in order to efficiently store file data and metadata (Segalovitz, paragraphs [0041] and [0042]). The motivation would be to be able to store metadata in a separate collection of data separate, but associated with a document (Segalovitz, paragraph [0041]).

With respect to claims 2 and 9, Segalovitz teaches:
a length of the data field included in the first part of data is larger than a first threshold value (see paragraph [0041], where the data of a data object, or file, can be divided into the raw data and the metadata, where the raw data may be extensive in a document, also see paragraph [0165] for establishing threshold values), and
the second part of data further includes a data field in the data object, a length of the data field included in the second part of data not being larger than a second threshold value (see paragraph [0041], where the data of a data object, or file, can be divided into the raw data and the metadata, where the metadata is likely smaller than the raw data as it is a subset, also see paragraph [0165] for establishing threshold values).



With respect to claim 11, Segalovitz teaches:
in response to receiving a reading request for the data object, loading the first location information and the second part of data into a cache region of a memory from the second external storage device (see paragraphs [0040] and [0042], where metadata may be retrieved with the document).

With respect to claims 5 and 12, Segalovitz teaches:
the first location information is location information of structure description information of the first part of data in the first external storage device, and the structure description information includes location information and length information of respective data fields included in the first part of data in the first data file (see paragraphs [0028], [0071], [0102], [0157], and [0158], where length information is recorded); or
the first location information is location information and length information of the respective data fields included in the first part of data within the first external storage device (see paragraphs [0028], [0071], [0102], [0157], and [0158], where length information is recorded).

With respect to claims 6, 13, and 16, Segalovitz teaches:
wherein the first external storage device and the second external storage device are the same external storage device (see paragraph [0042], where the document file and the metadata may be stored in two separate files in separate external data repositories).
With respect to claims 7, 14, and 17, Segalovitz well teaches:
wherein the first external storage device and the second external storage device are different external storage devices (see paragraph [0042], where the document file and the metadata may be stored in two separate files in separate external data repositories).
With respect to claims 18, 19, and 20, Prahlad teaches:
Updating the data field stored in the first data file in response to an update request (see paragraphs [0366] and [0367], where data fields are updated);
Deleting an old field from the first data file (see paragraph [0440], where an old field may be automatically deleted);
Updating the first location information by replacing location information of the old data field with location information of the updated data field (see paragraph [0440], where the deleted fields are updated to reflect the current capacity and utilization).

4.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anand Prahlad et al. (U.S. Patent Publication 20100332401) in view of Yair Segalovitz et al. (U.S. Patent Publication 20170083762) in view of Kenneth M. Jung et al. (U.S. Patent Publication 20080005192).

With respect to claims 3 and 10, the combination of Prahlad and Segalovitz does not explicitly disclose after writing the first part of data into the first data file stored in the first external storage device, and before writing the first location information and the second part of data into the second data file stored in the second external storage device, writing the first location information and the second part of data into a log file of a file system as claimed.

However, Jung teaches:
after writing the first part of data into the first data file stored in the first external storage device, and before writing the first location information and the second part of data into the second data file stored in the second external storage device, writing the first location information and the second part of data into a log file of a file system (see abstract, where data is stored in the log file before changes are made to the second file); and
	storing the log file into the first external storage device or the second external storage device (see paragraph [0003], where the log files are stored in memory on hard disks).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Prahlad and Segalovitz with the teaching of Jung in order to use log files to manage changes made to files (Jung, paragraphs [0021] and [0022]).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        July 30, 2022